 Case 3:19-cv-01329-JPG Document 22 Filed 07/27/21 Page 1 of 1 Page ID #246




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DARRAL C. MORRIS,
 Petitioner,

 v.                                                             Case No. 19–CV–01329–JPG

 ERIC WILLIAMS,
 Respondent.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Darral C. Morris’s

Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE.



Dated: Tuesday, July 27, 2021                     MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
